Slip Op. 01-19

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
THE TORRINGTON COMPANY,             :
                                    :
          Plaintiff,                :
                                    :
          v.                        :   Court No. 99-08-00461
                                    :
UNITED STATES,                      :
                                    :
          Defendant,                :
                                    :
SKF USA INC. and SKF GmbH;          :
FAG KUGELFISCHER GEORG SCHAFER AG :
and FAG BEARINGS CORPORATION,       :
                                    :
          Defendant-Intervenors.    :
___________________________________:

                               JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, Torrington Co. v. United States, 24 CIT ___, 116 F. Supp.
2d 1206 (2000) (“Remand Results”), and Commerce having complied
with the Court’s remand order and no responses to the Remand
Results having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce on October
30, 2000 are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.


                                     ______________________________
                                          NICHOLAS TSOUCALAS
                                             SENIOR JUDGE

Dated:    February 23, 2001
          New York, New York